Exhibit 10.10

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) between GEOVIC MINING CORP.
(“Company”) and DAVID C. BELING (“Executive”) is effective on 01 January 2008
and remains in effect through the Term of this Agreement (as hereinafter
defined). The Company and the Executive are in some places herein referred to
individually as a Party and collectively as the Parties.



WHEREAS:



              A.     

The Company is a publicly-listed mining company incorporated in Delaware and
headquartered in Colorado, whose shares are publicly traded on the Toronto Stock
Exchange (TSX);

  B.     

The Company through various subsidiary entities is involved in all aspects of
the international mining industry and, in particular, is assisting its
wholly-owned subsidiary, Geovic, Ltd., a private corporation incorporated in the
Cayman Islands and its majority-owned subsidiary, Geovic Cameroon PLC
(“GeoCam”), a private corporation incorporated in Cameroon in developing a
cobalt-nickel-manganese mining project (“Project”) in the Republic of Cameroon;

  C.     

The Company has no full time employees, as all its officers are employees of
Geovic, Ltd. which also is the employer of all other persons involved in the
Company’s business.

  D.     

The Executive is experienced, qualified and specializes in the evaluation,
engineering, development, financing, construction, start-up and operation of
mines and process plants and provides executive and hands-on management
expertise to companies while adding substantial value during all phases of
project and corporate development, and the Executive has been an executive
officer of the Company since December 2006;

  E.     

The Executive and Geovic, Ltd. were Parties to a Financial Services Agreement
dated 18 April 2003 that has expired, a Consulting Agreement dated 10 June 2003
that expired on 31 December 2003 and various full-time employment agreements
that have been or are in effect until the execution of this Agreement; and

  F.     

The Company desires to retain the Executive now as an Executive Officer of the
Company and of Geovic Ltd., and as a full-time employee of Geovic, Ltd. and
Executive desires to continue his work in such capacities all pursuant to the
terms and conditions set forth in this Agreement.

 

1

--------------------------------------------------------------------------------

NOW THEREFORE, IT IS HEREBY AGREED as follows:

1.     

Appointment, Duties and Term of Employment.

    1.1     

Job Description. Geovic, Ltd., now the Company’s 100%-owned subsidiary initially
employed the Executive as Senior Vice President of Operations, and effective 14
June 2005 as Executive Vice President and Chief Operating Officer (COO) of
Geovic Ltd., and has served as COO of the Company since December 2006. Executive
has performed the job functions of the COO in an admirable and effective manner
and is expected to continue to perform his duties and provide the services
(“Services”) to the Company and Geovic, Ltd as more specifically outlined in
Schedule I. The Executive also agrees to serve as an officer of the Company’s
other wholly-owned subsidiaries, Geovic Energy Corp. and Pawnee Drilling, LLC,
as requested.

    1.2     

Appointment as Officer. At or prior to approval of this Agreement by the Board
of Directors of the Company (“Board”), the Executive shall be appointed as
Executive Vice President and Chief Operating Officer of the Company and shall be
appointed a full-time employee and the Chief Operating Officer of Geovic Ltd.
and shall perform all such other duties for the Company and its subsidiaries and
affiliates as may from time to time be authorized or directed by the Chief
Executive Officer (CEO) or the Board.

    1.3     

Term. The Executive shall be employed in all such capacities for an employment
term (“Term”) which shall be deemed to have commenced as of 01 January 2008 and
ending on 31 December 2009 subject to all the covenants and conditions
hereinafter set forth, except that, commencing 01 January 2008, the Term of this
Agreement shall be deemed automatically renewed for rolling two-year periods,
whereby the Term is twenty four (24) months on a continuing basis.

    1.4     

The Executive shall report to the Chief Executive Officer (“CEO” or “Contact
Person”) on most matters and to the Board on certain special matters if so
requested. The Executive shall keep the CEO and Board well informed regarding
the business and operations of the Company and its subsidiaries and other
Company matters and shall promptly respond to any reasonable requests by the CEO
and Board in this regard. Executive shall also provide Services and assist the
Company in reaching well-reasoned decisions and implementing those decisions
regarding GeoCam and the Project, particularly those dealing with operating
matters of the subsidiary and relations with its shareholders.

 

2

--------------------------------------------------------------------------------

  1.5     

The Executive shall not be engaged directly or indirectly in any other business
activity or previously have contracted to perform such activity at a future date
which would prevent the performance of the obligations hereunder.

    1.6     

The Executive shall not conduct any unethical or illegal activities on behalf of
the Company and agrees to comply with the Company’s Code of Business Conduct and
Ethics.

    1.7     

The Executive shall be an officer of the Company and a full-time employee of
Geovic, Ltd. with the authority, autonomy and responsibility customary for an
Executive Vice President and COO. The Executive shall provide his Services
exclusively to the Company and its subsidiaries, except that he may perform as
an Outside Director on the Boards of no more than two other companies. Such
outside directorships shall conform to Company’s priorities and place no
unnecessary burden upon the Company or the Executive. During the Term of this
Agreement, the Executive agrees to serve, if elected, as a director of the
Company or Geovic, Ltd. or as an officer or director of any other subsidiary or
affiliate of the Company.

  2.     

Consideration and expenses.

    2.1     

During the Term of this Agreement, in consideration of the Executive’s Services
hereunder, including, without limitation, service as an officer or director of
the Company or of any subsidiary or affiliate thereof and as a full-time
employee of Geovic, Ltd., the Company shall pay the Executive according to the
attached Schedule II payable monthly in arrears on the last working day of each
month or as otherwise stipulated in Schedule II.

     

All payments of consideration and expenses shall be made by direct deposit to an
account in the name of Executive at a financial institution selected by
Executive and located in the United States. All currency herein is expressed in
US dollars.

    2.2     

The Company or Geovic, Ltd. shall pay or reimburse to the Executive:

      2.2.1     

All costs reasonably and properly expended by him on behalf of the Company for
performance of Services, if proper documentation of such expenses is received by
the Company in accordance with the Company’s normal expense reimbursement
procedures;

      2.2.2     

During the Term of this Agreement, the Executive shall be entitled to
participate in employee benefit plans or programs, if any, to the extent that
Executive is eligible to participate in such plans or programs;

 

3

--------------------------------------------------------------------------------

 

 

2.2.3 During the Term of this Agreement, Executive shall be entitled to
participate in the Company’s Employee Stock Option Plan and the Company’s Annual
bonus Program for Executives, subject to recommendations of the Compensation
Committee and approval by the Company’s Board,         2.2.4     

Until such time as the Company may adopt a medical plan, the Company shall
reimburse the Executive’s medical insurance in an amount not to exceed
$700/month, and once such a plan is adopted, Executive shall be entitled to full
family coverage, as applicable, under the plan; and

      2.2.5     

Expenses for Executive’s personal vehicle use shall be at a rate which is the
greater of $0.465 per mile or the prevailing IRS mileage rate, but shall exclude
the mileage associated with daily commuting.

       

Such payments or reimbursements shall be made within 7 days of a request for
reimbursement by the Executive together with provision by the Executive of such
additional evidence and information as the Company or Geovic Ltd. shall
reasonably require.

    2.3     

The Executive shall be entitled to take four (4) calendar weeks of paid vacation
annually during the Term, subject to the dates being previously agreed by the
CEO. Executive shall not be entitled to additional compensation if he fails to
use this vacation, provided that with written approval of the CEO, up to two (2)
weeks of annual vacation may be carried over to a succeeding year. The Executive
shall also be entitled to take paid holidays in accordance with standard Company
or Geovic Ltd. policy.

    2.4     

Executive shall accrue one (1) day of sick leave time per pay period, up to a
maximum of 20 days, to be used only in connection with illness or medical
conditions which interfere with providing Services.

  3.     

Termination.

    3.1     

Either Party may terminate this Agreement and Executive’s employment with the
Company by providing written notice to the other Party at least forty-five (45)
days prior to the termination date.

    3.2     

The Company may terminate this Agreement and Executive’s employment with Geovic
Ltd. without obligation to Executive by providing written notice to Executive at
any time upon the occurrence of any one or more of the following events:

      3.2.1     

Executive’s breach of any material obligation owed the Company in this
Agreement;

      3.2.2     

Executive’s neglect of duties to be performed under this Agreement;

 

4

--------------------------------------------------------------------------------

  3.2.3     

Executive’s failure or refusal to follow lawful directions given by CEO or the
Board;

    3.2.4     

Executive’s dishonest conduct or conduct that has damaged or will likely damage
the reputation of the Company, or conduct which is clearly contrary to the
Company’s Code of Business Conduct and Ethics;

    3.2.5     

Executive being convicted of a felony;

    3.2.6     

Executive engaging in any act of moral turpitude;

    3.2.7     

Death of Executive; or

    3.2.8     

Executive becoming permanently disabled for a period of six (6) consecutive
months from performing the duties of his employment.

  3.3     

Anything contained in Section 3.2 to the contrary notwithstanding, the Company
shall not terminate this Agreement and Executive’s employment with the Company
pursuant to Section 3.2.1, 3.2.2 or 3.2.3 unless the Company shall have first
given the Executive twenty-one (21) days’ prior written notice of such
termination, which sets forth the grounds of such termination, and the Executive
shall have failed to cure such grounds for termination within the twenty-one
(21) day period.

  3.4     

Executive may terminate this Agreement and Executive’s employment by the Company
by providing written notice to the Company at any time upon the occurrence of
any one or more of the following events:

    3.4.1     

The Company’s breach of any material obligation owed the Executive in this
Agreement;

    3.4.2     

The Company requiring Executive to perform illegal activities;

    3.4.3     

Bankruptcy of the Company;

    3.4.4     

Inability of Executive to substantially perform his essential duties under this
Agreement because of a disability; or

    3.4.5     

In the event of merger, consolidation, divestiture, takeover, significant sale,
change in control or any similar business circumstance with Company or its
subsidiaries which result within 12 months of the change in control in either
(i) a termination or threatened termination of Executive’s employment or a
reduction in compensation to be paid to Executive, or (ii) a significant change
in the duties of Executive reasonably deemed unacceptable by Executive.

 

5

--------------------------------------------------------------------------------

 

                 

The term “change in control” shall mean either: (1) any one Person (or group of
affiliated persons) holds a sufficient number of Voting Shares of the Company or
Resulting Issuer to affect materially the control of the Company or Resulting
Issuer, or (2) any combination of Persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, hold in total a sufficient
number of the Voting Shares of the Company or Resulting Issuer to affect
materially the control of the Company or Resulting Issuer, where such Person or
combination of Persons did not previously hold a sufficient number of Voting
Shares to affect materially the control of the Company or Resulting Issuer. In
the absence of evidence to the contrary, any Person or combination of Persons
acting in concert by virtue of an agreement, arrangement, commitment or
understanding, holding more than 20% of the Voting Shares of the Company is
deemed to materially affect the control of the Company or Resulting Issuer.
Capitalized terms in this change in control paragraph have the same meaning as
used in the TSX Corporate Finance Manual.

      3.5 

Anything contained in Section 3.4 to the contrary notwithstanding, the Executive
shall not terminate this Agreement and Executive’s employment with the Company
pursuant to Section 3.4.1 or 3.4.2 unless the Executive shall have first given
the Company twenty-one (21) days’ prior written notice of such termination,
which sets forth the grounds of such termination, and the Company shall have
failed to cure such grounds for termination within the twenty-one (21) day
period.

      4.    

Severance.

        4.1     

Within ninety (90) days of this Agreement and Executive’s employment being
terminated by the Company pursuant to Section 3.1 or Section 3.2.8 or by the
Executive pursuant to Section 3.4.1, 3.4.2, 3.4.4 or 3.4.5, the Company shall
pay Executive a lump sum severance of two (2) years of the minimum base salary
pursuant to Schedule II, section 1 commencing on the effective date of the
termination, plus any annual bonus to which Executive would have been entitled
had the Agreement not been terminated, and the Executive shall immediately
become one hundred percent (100%) vested with respect to any options to purchase
the Company’s capital stock that he then holds and/or any restrictions with
respect to restricted shares of the Company’s capital stock that he then holds
shall immediately lapse, subject to any applicable rules or restrictions imposed
by any stock exchange or securities regulatory authority.

 

6

--------------------------------------------------------------------------------

  4.2     

Within ninety (90) days of this Agreement and Executive’s employment being
terminated by the Company pursuant to Section 3.2(7) (Death of Executive during
the Term), the Company shall pay the trustee named in Executive’s last will and
testament, if any, and if none, then the Executive’s estate, a lump sum
severance of two (2) years of the minimum base salary pursuant to Schedule II,
Section 1 commencing on the date of death, plus any annual bonus to which
Executive would have been entitled had the Agreement not been terminated and
Executive’s trustee named in Executive’s last will and testament, if any, and if
none, then Executive’s estate, shall immediately become one hundred percent
(100%) vested with respect to any options to purchase the Company’s capital
stock that the Executive held at the time of his death and/or any restrictions
with respect to restricted shares of the Company’s capital stock the Executive
held at the time of his death shall immediately lapse, subject to any applicable
rules or restrictions imposed by any stock exchange or securities regulatory
authority or pooling restrictions entered into by the Company.

 

These Sections 4.1 and 4.2 and other Sections of this Agreement shall comply
with all laws, rules and regulations of securities commissions and stock
exchanges to which the Company may be subject, or with which it must comply.
Otherwise the Executive and the Company agree to reasonably modify this
Agreement in a manner that meets such requirements.

  5.     

Confidentiality.

    5.1     

In this Agreement, all information and data (“Information”) includes oral or
written, computer file or other permanent form relating to the Company, Geovic
Ltd., GeoCam and any other subsidiaries and affiliates of the Company (together
the “Group”) and their businesses and assets or any part thereof disclosed or
provided to the Executive and all documents, computer files or other records
prepared by the Executive which contain or are based on any such information or
data, together with all confidential information and data concerning the
business of the Group, and information to the Group that is furnished by a third
party and deemed confidential and that was furnished by the third party after
assurance of confidential treatment.

    5.2     

The Executive shall keep all Information strictly confidential and shall not
disclose the Information, in whole or in part, to any person other than
directors or employees of the Group and outside personnel that need to know such
Information for their performance of services on behalf of the Company.

    5.3     

The Executive shall not use the Information for any purpose whatsoever other
than for the purpose of providing the Services herein, and as may be required or
beneficial in the performance of the Services herein.

 

7

--------------------------------------------------------------------------------

  5.4     

The provisions of Sections 5.2 and 5.3 shall not apply to Information:

      5.4.1     

which at the time of disclosure is available to the public generally;

      5.4.2     

which after disclosure becomes available to the public generally, other than by
reason of a breach by the Executive of his obligations under this Agreement; or

      5.4.3     

subject to any disclosure if such disclosure is the requirement of a court of
competent jurisdiction.

    5.5     

The obligations in Sections 5.2 and 5.3 shall remain in effect for three (3)
years after termination of this Agreement, and for such longer term as may
reasonably be required to maintain the confidentiality of Information material
to the Group’s business.

  6.     

Company property.

    6.1     

The products and results of the Services shall be the exclusive property of the
Company.

    6.2     

On the expiration or termination of the Term of this Agreement (for whatever
reason and howsoever caused) the Executive shall promptly deliver to the Company
all copies of all Information in the possession or under the control of
Executive and all other property belonging to the Company which may be in
possession or under his control.

  7.     

Taxes.

   

Federal and state taxes will be withheld by the company from Executive’s monthly
salary and cash bonuses, if any, and Executive shall be eligible for workers
compensation and unemployment insurance benefits to the extent provided by law.
For all purposes under this Agreement, Executive is a resident of the State of
Colorado.

  8.     

Evacuation.

   

The Company shall make all available efforts to ensure the release, evacuation
and/or medical care of the Executive and/or members of his family if the
Executive and/or members of his family are kidnapped, held hostage, require
emergency medical evacuation or are caught up in any kind of civil unrest or
violence during Executive’s performance of Services to the Company.

 

8

--------------------------------------------------------------------------------

9.     

Notices.

    9.1     

Any notice to be given under this Agreement must be in writing and must be
delivered to the addressee in person or left at the address of the addressee or
sent by facsimile to the facsimile number of the addressee which in each case is
specified in this Section, and marked for the attention of the person so
specified, or to such other address or facsimile number and/or marked for the
attention of such other person as the relevant Party may from time to time
specify by notice given in accordance with this Section.

     

The details of each Party at the date of this Agreement are:

 

                   To the Company:

Geovic Mining Corp.
743 Horizon Court, Suite 300A
Grand Junction, CO 81506 USA
Facsimile: 970 256 9241
Attention: The Secretary


                   To the Executive:

DAVID C. BELING
743 Horizon Court, Suite 300A
Grand Junction, CO 81506 USA
Facsimile: 970 256 9241


  9.2     

A notice shall take effect from the time it is deemed to be received as follows:

      9.2.1     

in case of a notice delivered to the addressee in person, upon delivery;

      9.2.2     

in the case of a notice left at the address of the addressee, upon delivery at
that address;

      9.2.3     

in the case of facsimile, on production of a transmission report from the
machine from which the facsimile was sent which indicates the facsimile number
of the recipient.

  10.     

Governing law and venue.

   

This Agreement shall be governed by and interpreted in accordance with the laws
of Colorado, United States and venue for any action relating to or arising out
of this Agreement shall only be proper in Mesa County, Colorado, USA.

  11.     

No waiver.

   

The failure of any party to insist upon the strict performance of any of the
terms, conditions or provisions of this Agreement shall not be construed as a
waiver of relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect.

 

9

--------------------------------------------------------------------------------

12.     

Rights, obligations and assignment.

   

The rights and obligations of the Company and Geovic, Ltd. under this Agreement
shall inure to the benefit of, and shall be binding upon, their respective
successors and assigns.

  13.     

Severability.

   

If any of the provisions of this Agreement shall for any reason be adjudged by
any court of competent jurisdiction to be invalid or unenforceable, such
judgment shall not affect, impair or invalidate the remainder of this Agreement,
but shall be confined to such invalid or unenforceable provision.

  14.     

Captions.

   

The captions inserted in this Agreement are for convenience only and in no way
define, limit or describe the scope or intent of this Agreement, or any
provision hereof, nor in any way affect the interpretation of this Agreement.

  15.     

Entire Agreement.

   

This Agreement and the schedules hereto embody the entire understanding between
the parties hereto pertaining to the subject matter hereto and supersedes all
prior agreements and understandings of the parties in connection therewith.

 

10

--------------------------------------------------------------------------------

IN WITNESS whereof the Parties hereto have executed the Agreement this  15 day
of May 2008, effective as of 01 January 2008.

Signed  /s/ John E. Sherborne                                  
John E. Sherborne, for and on behalf of
GEOVIC MINING CORP.

Signed  /s/ John E. Sherborne                                  
John E. Sherborne, for and on behalf of
GEOVIC LTD.

Signed  /s/ David C. Beling                                      
DAVID C. BELING, Executive

11

--------------------------------------------------------------------------------

SCHEDULE I
THE SERVICES

Services to be provided by the Executive include:

       1.     

In accordance with the directives of the Chief Executive Officer or the Board,
Executive shall have such duties, responsibilities and authority as are
customarily required of and given to the Chief Operating Officer to develop and
guide the operational objectives of the Company and Geovic, Ltd., and the
Company’s other subsidiaries and affiliates and assume overall
operations-related authorities and responsibilities, including but not limited
to: establishment of operational priorities; engaging, hiring, managing and
directing operations and development employees, consultants and contractors;
advancing Company finance development; and overseeing and assuring that the
performance of all such activities are conducted under global corporate
governance standards and all laws of appropriate jurisdiction.

  2.     

Lead and manage all development, construction and operational aspects of the
Cameroon Project within the context of directives, approvals and authorities
granted by the GeoCam Board of Directors including: directing the completion of
the independent final feasibility study on time and within budget; sourcing and
direction of the completion of final engineering and design for mine, plant and
infrastructure facilities; lead the team that will negotiate the purchase of
Project equipment, material, services and supplies; lead the placement of the
Project into sustained, profitable production; and oversee Project operations.

  3.     

Actively participate in arranging, negotiating and closing debt and public or
private equity financings.

  4.     

Actively participate in the review of documents and reports required to be filed
by the Company with any Securities Exchange or securities regulatory authority,
including the U.S. Securities and Exchange Commission.

  5.     

Participate in public and investor relations activities and advocate and promote
the attributes and value of the Company and its subsidiaries and affiliates to
public, financial and technical communities. Present information or respond to
government authorities and other parties on an as-needed basis.

  6.     

Provide all services listed above on an as-needed basis to the Company’s
subsidiaries and affiliates.

  7.     

Participate frequently and make presentations at Board meetings and provide any
other executive, management, administrative, financial and business service
which are believed by the CEO or the Board to be in the best interest of the
Company, its subsidiaries, business interests and shareholders.

 

12

--------------------------------------------------------------------------------

SCHEDULE II
COMPENSATION

     1.     

In accordance with Section 2.1 of this Agreement, the Executive shall be paid a
salary of US$240,000 per year effective 01 January 2008. The Executive's
performance and compensation package shall be reviewed annually by the CEO and
by the Compensation Committee of the Board.

  2.     

Executive has received, upon approval by the Compensation Committee of the Board
of Directors and the Board, an initial grant of options to purchase up to
250,000 Option Shares in accordance with the Company’s Amended and Restated
Stock Option Plan and shall receive subsequent annual grants of Options in
accordance with option compensation arrangements established by the Compensation
Committee and the Board of Directors of the Company during the Term of this
Agreement to be completed in compliance with regulations of the appropriate
regulatory authorities.

   

The options shall have such terms as are determined by the Board in accordance
with the Amended and Restated Stock Option Plan. In the event that options held
by Executive become vested in full for any of the reasons described in Section
4.1, all options then held by Executive shall be deemed automatically at that
time to be non- qualified options and not Incentive Stock Options under the
Amended and Restated Stock Option Plan and may be exercised at any time during
the original term of the option.

  3.     

Executive shall be eligible to receive an annual cash incentive bonus in an
amount up to thirty percent (30%) of Executive’s annual salary, pursuant to an
appraisal of Executive’s performance as outstanding by the CEO and the
Compensation Committee. If the Board puts into place a restricted stock or
deferred share plan, the Executive shall have the option to receive any such
bonus awarded as deferred compensation.

 

13

--------------------------------------------------------------------------------



Effective January 1, 2010

Mr. David C. Beling
3682 Ridge Drive
Grand Junction CO 81506





Dear Dave:



This letter states the modifications that we have agreed upon in your employment
agreement that was effective as of January 1, 2008.

FOR CONSIDERATION, the receipt and sufficiency of which we mutually acknowledge,
we agree as follows

1.    As of January 1, 2010, your annual base salary is: $ 246,000.00.

2.    Upon any severance for death under Section 4.1 of your employment
agreement, your survivors or your estate will be entitled only to receive an
amount or amounts received by the Company under life insurance on your life held
by the Company (totaling $492,000.00 face amount as of the date hereof), and not
an amount equal to two years' base salary in effect at date of death plus bonus
for that year (which would be the amount under your present employment
agreement). If your salary increases in future years, it is not expected that
the amount of life insurance will increase.

3.    Upon any disability for which you would be entitled to payments under
Section 4.2 of your employment agreement, you would be entitled to receive an
amount or amounts received by the company under disability insurance on you held
by the Company (totaling $246,000.00 face amount as of the date hereof) in lieu
of an amount equal to two base salary at date of death plus bonus for current
year. If your salary increases in future years, it is not expected that the
amount of life insurance will increase.

All other terms and conditions of your employment agreement remain in full force
and effect, subject to minor modifications that we may mutually agree upon from
time to time to reflect changing conditions in the Company or its business.

Please sign below to indicate your agreement to the above modifications.



Sincerely,
Geovic Mining Corp.





By:  /s/ John E. Sherborne            
John E. Sherborne
CEO, President





/s/ David C. Beling                        
David C. Beling



14

--------------------------------------------------------------------------------